Citation Nr: 0630471	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for migraines, 
currently evaluated as 50 percent disabling. 

2.  Entitlement to total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).  

The attorney who originally represented the veteran in this 
matter is no longer engaged in the practice of law.  The 
veteran was notified of this in a July 2006 letter and 
provided with an opportunity to select new representation.  
The veteran submitted a VA Form 21-22 in favor of the 
representative listed on the first page of this decision in 
August 2006.  

The issue of entitlement to total rating based on individual 
unemployability due to service connected disabilities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran experiences migraine headaches that are very 
frequently prostrating and with prolonged attacks productive 
of severe economic inadaptability.  


CONCLUSION OF LAW

A 50 percent evaluation is the highest rating for migraine 
headaches provided by pertinent law and regulation.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8100 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As discussed below, the veteran is in receipt of the highest 
schedular rating for migraines.  Extraschedular ratings are 
available where there are such factors as frequent periods of 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(b) (2006).  The undisputed evidence shows 
that the veteran has not been hospitalized for migraines, and 
that he has been unemployed throughout the appeal period.  
There could be no showing of marked interference with current 
employment.  The undisputed evidence shows that he does not 
meet the criteria for an extraschedular rating.

As the Board concludes below that the law does not provide 
for a higher rating for the veteran's migraine headaches, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
migraine headaches was established in a November 1997 rating 
decision.  This decision evaluated the veteran's migraine 
headaches as 30 percent disabling.  A November 1999 rating 
decision increased this evaluation to the 50 percent level 
currently in effect.  

Migraine headaches which are very frequently completely 
prostrating with prolonged attacks productive of severe 
economic inadaptability are evaluated at the 50 percent level 
currently in effect.  Characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months are evaluated as 30 percent disabling.  Characteristic 
prostrating attacks averaging one in two months over the last 
several months merits a 10 percent evaluation.  38 C.F.R. 
§ 4.124a, Code 8100.  

50 percent is the highest level of disability authorized for 
migraine headaches by the VA Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.124a, Code 8100.  The 40 
percent rating is for a severe injury.  

There is no basis in law for a higher schedular rating.  The 
Board has considered the evaluation of the veteran's 
disability under another rating code, but there are no rating 
codes that are both more appropriate and provide for an 
evaluation in excess of 50 percent.  The claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The question of entitlement to an extra-schedular rating is a 
component of the appellant's claim for an increased rating, 
Floyd, 9 Vet. App. 88, 96 (1996).

"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b). 

The veteran has not asserted and the evidence does not 
suggest the veteran has frequent hospitalizations due to 
migraines.  The record shows no recent periods of 
hospitalization.  The record shows that the veteran has not 
worked since 1993.  Accordingly, migraines could not cause 
marked interference with current employment.  The criteria 
for referral for an extraschedular rating are not met.  38 
C.F.R. § 3.321(b)(1).



ORDER

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 50 percent disabling, is 
denied. 


REMAND

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38  C.F.R. Part 
3, §§ 3.340, 4.16(a).  

It is, however, the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards shall submit to the Director, Compensation and 
Pension Service, (Director) for extraschedular consideration 
all cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
required percentage standards.  38 C.F.R. § 4.16(b).  

The record contains opinions from a VA doctor dated in June 
2002 and January 2003 stating that the veteran's migraines 
prevent employment.  

The veteran's only service connected disability is the 
migraines, and he does not meet the percentage requirements 
for TDIU.  38 C.F.R. § 4.16(a).  The Board cannot award a 
TDIU under 38 C.F.R. § 4.16(b) in the first instance but must 
ensure that the claim is referred to the Director of VA's 
Compensation and Pension Service.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claim must be 
forwarded to the Director, Compensation 
and Pension Service, for consideration 
of entitlement to a total rating based 
on unemployability on an extraschedular 
basis.  

2.  If the Director, Compensation and 
Pension Service, declines to award a 
total rating based on unemployability on 
an extraschedular basis and returns the 
case to the RO, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


